The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of superoxide ion radical, Keratoconus, AC DBD (alternating current dielectric barrier discharge), argon, in the reply filed on October 1, 2022 is acknowledged.
Claim 15 is not currently being considered because it does not read on the elected species.  Claims 1-14, 16-23, to superoxide ion radical, Keratoconus, AC DBD, argon are under consideration.

Priority:  The benefit date of April 15, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 21 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liguori et al. (2016 Sci Rep 6:38542, 11 pages).  Liguori et al. teach a method of cross-linking gelatin mats comprising delivering non-equilibrium plasma to the gelatin mats (at least p. 1).  Liguori et al. teach gelatin is obtained from partial hydrolysis of native collagen, which represents the most abundant structural protein of animal tissues (at least p. 1).  Liguori et al. teach the active species generated in the non-equilibrium atmospheric plasma include reactive oxygen species and reactive nitrogen species, such as atomic oxygen, ozone, hydroxyl and NOx, etc.; where several of these components play a role in plasma-induced crosslinking (at least p. 5-6).  Therefore, Liguori et al. can be deemed to anticipate instant claims 1, 3-5.
Regarding instant claim 13, Liguori et al. teach the non-equilibrium plasma is generating by a dielectric barrier discharge (DBD) plasma source driven by a micropulsed generator producing voltage bursts (at least p. 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, 16-17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages).  Nikmaram et al. disclose Aspergillus fumigatus (A. fumigatus is a major cause of ocular fungal infections (p. 14).  Nikmaram et al. disclose corneal collagen cross-linking (CXL) using ultraviolet A and riboflavin is a technique developed for increasing corneal strength and has been introduced as an alternative option for infectious keratitis (p. 14).  In this method, ultraviolet A (UV-A) and reactive oxygen species (ROS) produced by photoactivable riboflavin, act synergistically to eliminate various kinds of organisms including bacteria and fungi (p. 14).  Nikmaram et al. disclose low temperature or cold atmospheric-pressure plasma jets (CAPPJ) consist of reactive species and photons, where their sterilizing effects are known (p. 15).  Nikmaram et al. disclose a method comprising treating infected corneas with CAPPJ, where results demonstrate that CAPPJ treatment was effective in activating pathogens and may be considered as a new treatment modality for fungal keratitis (at least p. 14-15, 16).  Nikmaram et al. disclose generating reactive oxygen species from CAPP (p. 17).
As noted above, it is known that non-equilibrium atmospheric plasma generates reactive oxygen species and reactive nitrogen species, such as atomic oxygen, ozone, hydroxyl and NOx, etc.; where these components play a role in plasma-induced crosslinking (Liguori et al. at least p. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue (instant claims 1-7, 23) in view of Nikmaram et al. and Liguori et al.  The motivation to do so is given by the prior art.  Nikmaram et al. disclose a method comprising treating corneal tissue with non-thermal plasma, where non-thermal plasma generates reactive oxygen species that induces cross-linking (Liguori et al.).  Therefore, one of ordinary skill would have a reasonable expectation of success that practicing the method of Nikmaram et al. comprising delivering CAPP to corneal tissue for treating fungal keratitis will generate reactive oxygen species that also induce collagen cross-linking within and between collagen fibers in the corneal tissue.
Regarding instant claims 2, 16-17, 23, Nikmaram et al. disclose the CAPP is generated from helium gas (p. 15).
Regarding instant claims 3-5, 23, as noted above, Nikmaram et al. disclose reactive oxygen species are generated from non-thermal plasma (p. 17) and Liguori et al. also disclose non-thermal plasma generates reactive oxygen species, such as atomic oxygen, which participate in plasma-induced crosslinking, which would therefore include a superoxide on radical (p. 5-6).
Regarding instant claims 8, 10, 23, Nikmaram et al. disclose treating corneal tissue with non-thermal plasma or CAPP to treat fungal keratitis (at least p. 14, 15-16).  It is disclosed non-thermal plasma generates reactive oxygen species that induces cross-linking (Liguori et al.).  Therefore, one of ordinary skill would have a reasonable expectation of success that practicing the method of Nikmaram et al. comprising delivering CAPP to corneal tissue for treating fungal keratitis will generate reactive oxygen species that also induce collagen cross-linking within and between collagen fibers in the corneal tissue.
Regarding instant claim 13, Nikmaram et al. disclose the non-thermal plasma is generated by a high voltage power supply (p. 15) and Liguori et al. disclose the non-equilibrium plasma is generating by a dielectric barrier discharge (DBD) plasma source driven by a micropulsed generator producing voltage bursts (at least p. 8-9).  Therefore, it would have been obvious that different suitable power sources can generate non-thermal plasma. 
Regarding instant claim 21, Nikmaram et al. disclose the distance from the non-thermal plasma nozzle tip and sample was 1.5 cm (at least p. 15).
Regarding instant claim 23, in view of the noted teachings of Nikmaram et al. and Liguori et al., it would have been obvious to arrive at the claimed method comprising generating reactive oxygen species from a non-thermal plasma; delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking; where the non-thermal plasma is generated from an inert gas; where the reactive oxygen species include a superoxide ion radical; where the collagen-containing tissue is corneal tissue.  One of ordinary skill would have a reasonable expectation of success that practicing the method of Nikmaram et al. comprising delivering CAPP to corneal tissue for treating fungal keratitis will generate reactive oxygen species that also induce collagen cross-linking within and between the collagen fibers in the corneal tissue because the prior art disclose non-thermal plasma generates reactive oxygen species that induces cross-linking.

Claims 1-2, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages) and O’Keefe et al. (US 20180154039).  The teachings of Nikmaram et al. and Liguori et al. over at least instant claims 1-2, 16 are noted above.  As noted above, Nikmaram et al. disclose the non-thermal plasma is generated from helium gas (p. 15).
O’Keefe et al. disclose providing a non-thermal plasma to a tissue target (at least abstract).  O’Keefe et al. disclose the non-thermal plasma can be generated by a supply of gas, including helium or argon (at least paragraph 0023, 0052).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-thermal plasma generated from argon gas as suggested in O’Keefe et al. in the method noted above for generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue (instant claim 17).  The motivation to do so is given by the prior art, which disclose that gases including helium and/or argon can generate non-thermal plasma.

Claims 1-8, 10, 13, 14, 16-17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages) and Alekseev et al. (2014 Trans Vis Sci Tech 3(2):2, 14 pages; IDS 04.15.20).  The teachings of Nikmaram et al. and Liguori et al. over at least instant claims 1-8, 10, 13, 16-17, 21, 23 are noted above.  Nikmaram et al. disclose the non-thermal plasma is generated by a high voltage power supply (p. 15) and Liguori et al. disclose the non-equilibrium plasma is generating by a dielectric barrier discharge (DBD) plasma source driven by a micropulsed generator producing voltage bursts (at least p. 8-9).  Therefore, it would have been obvious that different suitable power sources can generate non-thermal plasma. 
Alekseev et al. disclose treating corneas with non-thermal plasma generated from AC DBD (at least p. 4, also Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-thermal plasma generated from AC DBD as suggested in Alekseev et al. in the method noted above for generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue (instant claim 14).  The motivation to do so is given by the prior art, which disclose that different suitable power sources can generate non-thermal plasma, including AC DBD.

Claims 1-8, 10, 13, 16-17, 20, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages) and Adnan et al. (2017 Atmospheric Pollution Research 8:  338-343).  The teachings of Nikmaram et al. and Liguori et al. over at least instant claims 1-8, 10, 13, 16-17, 21, 23 are noted above.  As noted above, Nikmaram et al. disclose the non-thermal plasma is generated from helium gas (p. 15).  Nikmaram et al. do not disclose removing plasma exhaust gases.
Adnan et al. disclose removing exhaust gases from non-thermal plasma, i.e. CO, CO2, HC, NOx (at least abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate removing plasma exhaust gases as suggested in Adnan et al. from an area around the collagen-containing target in the method noted above for generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue (instant claim 20).  The motivation to do so is given by the prior art, which disclose that the exhaust gases formed from non-thermal plasma technology can be reduced or removed to benefit the environment.

Claims 1-8, 9, 10, 11-12, 13, 16-17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages) and Sharif et al. (2017 Sci Rep 7:12517, 11 pages).  The teachings of Nikmaram et al. and Liguori et al. over at least instant claims 1-8, 10, 13, 16-17, 21, 23 are noted above.  As noted above, Nikmaram et al. disclose non-thermal plasma as an alternate treatment for CXL for treating keratitis (p. 14).  Nikmaram et al. disclose CXL is also used to treat or manage corneal ectasia (p. 14).  Nikmaram et al. do not explicitly teach applying non-thermal plasma to treat corneal ectasia.
Sharif et al. disclose CXL has been used to treat ectasia including keratoconus (KC) (p. 1).  CXL generates singlet oxygen and superoxide radical which induce crosslinks between the collagen fibrils (p. 1).
As noted above, Liguori et al. disclose that non-equilibrium atmospheric plasma generates reactive oxygen species and reactive nitrogen species, such as atomic oxygen, ozone, hydroxyl and NOx, etc.; where these components play a role in plasma-induced crosslinking (at least p. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue and the non-thermal plasma and reactive oxygen species are delivered to treat a corneal ectatic disease, include keratoconus (instant claims 11-12).  The motivation to do so is given by the prior art.  Nikmaram et al. disclose non-thermal plasma as an alternate treatment for CXL for treating keratitis.  Nikmaram et al. disclose CXL is also used to treat or manage corneal ectasia.  Sharif et al. disclose CXL has been used to treat ectasia including keratoconus (KC) (p. 1).  CXL generates singlet oxygen and superoxide radical which induce crosslinks between the collagen fibrils (p. 1).  Liguori et al. disclose that non-thermal plasma also generates reactive oxygen species and reactive nitrogen species, such as atomic oxygen, ozone, hydroxyl and NOx, etc.; where these components play a role in plasma-induced crosslinking.  Therefore, one of ordinary skill would have reasonable motivation to practice the method of Nikmaram et al. comprising delivering non-thermal plasma to corneal tissue for treating keratoconus because it is disclosed that non-thermal plasma treatment can be an alternate to treat conditions by CXL.  One of ordinary skill would have a reasonable expectation of success because it is disclosed that a non-thermal plasma method, like CXL, also generates reactive oxygen species that participate in cross-linking; therefore, one of ordinary skill would have a reasonable expectation of success that delivering non-thermal plasma to corneal tissue for treating keratoconus will generate reactive oxygen species that also induce collagen cross-linking within and between collagen fibers in the corneal tissue.
Regarding instant claim 9, Sharif et al. disclose KC is one of the main causes of cornea transplant; current therapies based on the spectacles, contact lenses, and corneal transplantation simply correct the refractive errors of KC but do not treat the cause of corneal ectasia and cannot halt the progression of KC (p. 6-7).  Sharif et al. disclose CXL is a therapeutic strategy to target the underlying pathology of the disease (p. 7).  As noted above, Nikmaram et al. disclose non-thermal plasma as an alternate treatment for CXL for treating keratitis (p. 14).  Liguori et al. disclose that non-equilibrium atmospheric plasma generates reactive oxygen species and reactive nitrogen species, such as atomic oxygen, ozone, hydroxyl and NOx, etc.; where these components play a role in plasma-induced crosslinking (at least p. 5-6).  Therefore, it would be obvious that delivering non-thermal plasma to corneal tissue will generate reactive oxygen species that also induce collagen cross-linking within and between collagen fibers in the corneal tissue following a corneal transplant.

Claims 1-8, 9, 10, 11-12, 13, 16-17, 18-19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages), Sharif et al. (2017 Sci Rep 7:12517, 11 pages), and Herekar (US 20120203161).  The teachings of Nikmaram et al., Liguori et al., and Sharif et al. over at least instant claims 1-8, 9, 10, 11-12, 13, 16-17, 21, 23 are noted above.  The cited art references do not teach deuterium oxide.
Herekar discloses a solution of deuterated water (D2O) in hyperoxygenated solution accelerates cross-linking (at least paragraph 0028-0029).  Cross-linking may be employed for treatment of maladies including keratoconus (at least paragraph 0046).    
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to further incorporate delivering D2O in hyperoxygenated solution as suggested in Herekar to the corneal tissue in the method noted above for generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue and the non-thermal plasma and reactive oxygen species are delivered to treat a corneal ectatic disease, include keratoconus (instant claims 18-19).  The motivation to do so is given by the prior art, which disclose that D2O and hyperoxygenated solution enhance collagen cross-linking in corneal tissue.  MPEP notes that the combination of equivalents known for the same purpose is obvious.  MPEP 2144.  In this instance, it would be obvious that the combination of delivering D2O in a hyperoxygenated solution with the non-thermal plasma method will further enhance cross-linking of the corneal tissue.

Claims 1-8, 9, 10, 11-12, 13, 16-17, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikmaram et al. (2018 Clinical Plasma Medicine 9:  14-18) in view of Liguori et al. (2016 Sci Rep 6:38542, 11 pages), Sharif et al. (2017 Sci Rep 7:12517, 11 pages), and Chuck (WO 2011094758).  The teachings of Nikmaram et al., Liguori et al., and Sharif et al. over at least instant claims 1-8, 9, 10, 11-12, 13, 16-17, 21, 23 are noted above.  The cited art references do not teach a light-emitting diode (LED).
Nikmaram et al. disclose the non-thermal plasma is generated by a high voltage power supply (p. 15) and Liguori et al. disclose the non-equilibrium plasma is generating by a dielectric barrier discharge (DBD) plasma source driven by a micropulsed generator producing voltage bursts (at least p. 8-9).  Therefore, the prior art disclose different suitable power sources.
Chuck discloses methods and devices for crosslinking corneal collagen and for treatment of disorders of the eye; including delivering various types of energy-mediated therapies, crosslinking of corneal collagen, light therapy, etc. (at least abstract).  Chuck et al. disclose delivering light from LEDS to aid crosslinking, where the light is emitted at controlled time periods as needed (at least paragraph 0034-0035, p. claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate delivering light from a suitable light source including a pulsed LED as suggested in Chuck to the corneal tissue in the method noted above for generating reactive oxygen species from a non-thermal plasma; and delivering the reactive oxygen species to a collagen-containing tissue to induce collagen-linking, wherein the collagen-containing tissue is corneal tissue and the non-thermal plasma and reactive oxygen species are delivered to treat a corneal ectatic disease, include keratoconus (instant claim 22).  The motivation to do so is given by the prior art, which disclose that light emitted from a LED helps collagen cross-linking in corneal tissue.  MPEP notes that the combination of equivalents known for the same purpose is obvious.  MPEP 2144.  In this instance, it would be obvious that the combination of delivering light from a pulsed LED with the non-thermal plasma method will further enhance cross-linking of the corneal tissue.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656